IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


GAIL R. CALLENDER, SR., AN         : No. 571 WAL 2014
INDIVIDUAL AND WENDY A.            :
CALLENDER, HIS WIFE,               :
                                   : Petition for Allowance of Appeal from the
                 Petitioners       : Order of the Superior Court
                                   :
                                   :
           v.                      :
                                   :
                                   :
BRIGHTON MACHINE COMPANY, INC.,    :
A CORPORATION,                     :
                                   :
                 Respondent        :
                                   :
                                   :
           v.                      :
                                   :
                                   :
DANIELI HOLDINGS, INC, A           :
CORPORATION AND ITS SUCCESSOR      :
CORPORATIONS AND/OR                :
SUCCESSOR IN INTEREST, DANIELI     :
CORPORATION, A CORPORATION         :
AND DANIELI CORPORATION, T/D/B/A   :
DANIELI WEAN UNITED AND DANIELI    :
SERVICE, AND/OR DANIELI            :
TECHNOLOGY, INC., A                :
CORPORATION, AND/OR DANIELI        :
WEAN INC., A CORPORATION, AND/OR   :
DANIELI UNITED, INC., A            :
CORPORATION, AND/OR WEAN           :
UNITED FOUNDRY PRODUCTS, INC., A   :
CORPORATION, AND/OR WEAN           :
UNITED, INC., AND/OR UNITED        :
ENGINEERING, INC., A               :
CORPORATION, AND/OR UNITED         :
ENGINEERING AND FOUNDRY CO., A     :
CORPORATION,                       :
                                   :
                 Respondents       :
                                    ORDER


PER CURIAM

     AND NOW, this 29th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.




                               [571 WAL 2014] - 2